AFFIRM; and Opinion Filed October 25, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01237-CR

                           RYAN DEWAYNE NORRIS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1400222-N

                             MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                   Opinion by Justice Brown
       Ryan Dewayne Norris appeals the trial court’s judgment revoking his community

supervision. In two issues, he contends the trial court erred in admitting hearsay at the revocation

hearing. We affirm.

        In May 2014, appellant pleaded guilty to the offense of tampering with physical evidence.

In a written judicial confession, appellant stipulated that on May 19, 2013, knowing a murder had

been committed, he altered, destroyed, and concealed a motor vehicle and its contents with intent

to impair their “verity, legibility and availability as evidence” in any subsequent investigation or

official proceeding. The trial court entered a judgment of conviction. In accordance with a plea

agreement, the trial court sentenced appellant to ten years’ confinement, suspended imposition of

that sentence, and placed appellant on community supervision for six years. In October 2015, the
State moved to revoke appellant’s community supervision. Although the State later withdrew that

motion, it moved again to revoke appellant’s community supervision in March 2017 and amended

its motion to revoke in July 2017. In the amended motion, the State alleged appellant violated

nine conditions of his community supervision, including violating the law by committing

“Abandon Child” on September 25, 2015, and by possessing a controlled substance and marijuana

on February 9, 2017. The State also alleged appellant submitted a urine sample that was positive

for THC, failed to participate in a cognitive behavior program, and did not pay court costs and

fines, community supervision fees, a Crime Stoppers fee, and a urinalysis fee. At the revocation

hearing, appellant pleaded true to the allegations in the State’s motion. Several witnesses testified.

The trial court granted the State’s motion to revoke and sentenced appellant to ten years’

confinement.

       In two issues, appellant contends the trial court erred in admitting hearsay from two

witnesses at the revocation hearing, Dallas Police Detective Sayers and Officer Elizaldi. Sayers

investigated the underlying homicide in May 2013. A man was found dead in an alley. He had

been shot and his car was stolen. Sayers testified that appellant came to his attention as a person

involved in that “robbery/murder,” “[t]hrough a series of witnesses [he] spoke to.” The prosecutor

asked: “What did you learn during the course of your investigation that made you take the next

action of contacting [appellant]?” Sayers testified that he learned from several witnesses that

appellant was involved in taking the car during the murder.

       Officer Elizaldi testified about the child abandonment incident referenced in the State’s

motion to revoke. In September 2015, Elizaldi responded to a call involving a disturbance and

“possible kidnapping in progress.” When Elizaldi arrived at the location, a woman told her the

suspect, appellant, pushed her and slapped her hand. Appellant was arrested for a family violence

offense. Police were informed that a child was missing and searched the area for appellant’s

                                                 –2–
vehicle. They found the child in appellant’s car in a high-crime area a block or two away from the

call location. Elizaldi understood that the child was appellant’s son.

       Appellant complains only of Detective Sayers’s testimony that appellant was possibly

involved in a murder by stealing the victim’s car and Officer Elizaldi’s testimony about being

called to the scene of a possible kidnapping and domestic disturbance. Each time, appellant raised

a hearsay objection and the trial court overruled it.

       We review a trial court’s decision to admit evidence over a hearsay objection for an abuse

of discretion. Saavedra v. State, 297 S.W.3d 342, 349 (Tex. Crim. App. 2009). Hearsay is a

statement, other than one made by the declarant while testifying at trial, which is offered to prove

the truth of the matter asserted. TEX. R. EVID. 801(d); Dinkins v. State, 894 S.W.2d 330, 347 (Tex.

Crim. App. 1995). An extrajudicial statement offered for the purpose of showing what was said

rather than for proving the truth of the matter does not constitute hearsay. Dinkins, 894 S.W.2d at

347. Police officers may testify to explain how an investigation began and how the defendant

became a suspect. Lee v. State, 29 S.W.3d 570, 577 (Tex. App.—Dallas 2000, no pet.). Such

statements are not hearsay because they are not offered for the truth of the matter asserted. See

Dinkins, 894 S.W.2d at 347 (citing Jones v. State, 843 S.W.2d 487, 499 (Tex. Crim. App. 1992),

abrogated on other grounds by Maxwell v. State, 48 S.W.3d 196 (Tex. Crim. App. 2001)).

       The complained-of testimony in this case explained how appellant became a suspect in the

evidence tampering case and in the child abandonment case. As such, it was not offered for the

truth of the matter asserted. The trial court did not abuse its discretion in overruling appellant’s

hearsay objections.

       Even if the trial court had erred, appellant does not explain how he was harmed by

admission of the complained-of evidence. Non-constitutional error that does not affect substantial

rights must be disregarded. See TEX. R. APP. P. 44.2(b). Proof of a single violation of the terms

                                                 –3–
of community supervision is sufficient to support revocation. See Ex parte Lea, 505 S.W.3d 913,

915 (Tex. Crim. App. 2016). Appellant pleaded true to all the alleged violations of the terms of

his community supervision. His pleas of true, standing alone, are sufficient to support the

revocation of community supervision. See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.

[Panel Op.] 1979). In addition, another police officer testified about appellant’s drug-related

violations. After a traffic stop, police found a baggie of crack cocaine and 17 baggies of marijuana

hidden in appellant’s groin area, as well as a large amount of cash. Based on this evidence, the

officer believed appellant was selling marijuana. Appellant has not raised any complaint related

to that evidence.

       Further, after revoking community supervision, a trial court can either impose the sentence

originally assessed or reduce the punishment to a lesser sentence within the punishment range.

TEX. CODE CRIM. PROC. ANN. art. 42A.755(a). Here, the trial court imposed the sentence originally

assessed. The decision whether or not to reduce a defendant’s sentence is left to the sound

discretion of the trial court. Cannon v. State, 537 S.W.2d 31, 32 (Tex. Crim. App. 1976). A trial

court does not abuse its discretion in imposing the original sentence. Guzman v. State, 923 S.W.2d
792, 799 (Tex. App.—Corpus Christi–Edinburg 1996, no pet.). We overrule appellant’s first and

second issues.

       In a cross-point, the State complains the trial court used the wrong judgment form. After

the revocation proceeding, the trial court entered a “Judgment Adjudicating Guilt” rather than a

“Judgment Revoking Community Supervision.” We abated this appeal and directed the trial court

to enter a corrected judgment. The trial court sent us a supplemental clerk’s record containing a

corrected judgment revoking community supervision. Accordingly, we deny the State’s cross-

point as moot.




                                                –4–
       We affirm the trial court’s judgment.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b).

171237F.U05




                                               –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RYAN DEWAYNE NORRIS, Appellant                    On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-01237-CR        V.                      Trial Court Cause No. F-1400222-N.
                                                   Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                      Justices Myers and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of October, 2018.




                                             –6–